This was the case of an information against the defendant for placing a nuisance in a highway, and was brought to the superior court for the county of Tolland by appeal; where, on the plea of not guilty, the cáse was, by agreement of the parties, tried by the court, which found the facts and reserved the questions of law arising thereon for the advice of this court. The judges were of the opinion that, as no statute conferred on the superior court the power to try this or any other criminal charge, excepting through the intervention of a jury, the court below could not legally try the case in the manner in which it had done, and would not be able to render a legal judgment on the facts, if the advice of this court was given upon them. They therefore refused to entertain the case.